DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 9/30/2020.
Claims 1-15 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 5, 7, 14, and 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 9, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "another circumferential axis" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.  A first circumferential axis is never established, so recitation of another makes the claim indefinite because it is unclear how another circumferential axis could be established without establishing an initial circumferential axis.
Claim 1 recites the limitation "both sheets" in multiple instances.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 establishes more than two sheets, so reference to “both sheet” is unclear.  Claims 2-14 depend ultimately on claim 1.
Claim 3 recites the limitation “each one” in line 3. There is insufficient antecedent basis for this limitation in the claim.  
Regarding claims 3, the phrase "similar" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation “panels” in the last line. There is insufficient antecedent basis for this limitation in the claim.  
Claim 7 recites the limitation “the panel”. There is insufficient antecedent basis for this limitation in the claim.  Claim 6 apparently establishes multiple panels, thus a recitation of the panel in claim 7 is indefinite.
Speaking to claim 14, this claim is replete with indefiniteness issues due to the unusual format of the claim.  Claim 14 depends off claim 13 and appears to doubly recite structure established in claim 1.  This makes the claim unintelligible as it is unclear if Applicant is simply unnecessarily doubly reciting limitations, or attempting to establish limitations beyond those already established.  The Examiner kindly suggests drafting an independent claim to embody whatever limitations it is that Applicant is seeking protection for in claim 13.
Claim 15 recites “a second sleeve” in lines 8 and 9.  It is unclear how many sleeves applicant is attempting to claim or their configuration relative to one another if not one and the same. 
Claim 15 recites “the end of which” multiple times.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what structure is being recited.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  it is noted that the art of record does not demonstrate a device alone or combination that has all the limitations disclosed by the Applicant.  The art of record discloses various thermally controlled casing structures that have relatively moveable components.  However, at this time, due to the extensive lack of clarity and indefiniteness issues present in the claims, particular allowable language cannot be determined.  If the examiner can be of any assistance developing proper claim language in compliance with US practice and reflective of the disclosed device, Applicant is warmly invited to telephone the undersigned.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the PTO-892 all pertain to thermal control and seal management in gas turbine engine casings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745